      8:19-cv-00753-BHH        Date Filed 09/15/20     Entry Number 25       Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA

 Jaime Lynn Risner                      ) Civil Action No.: 8:19-753-BHH
                                        )
                             Plaintiff, )
                                        )
                 v.                     )               ORDER
                                        )
 Andrew Saul,                           )
 Commissioner of Social Security,       )
                                        )
                          Defendant. )
  ______________________________ )

       This is an action brought pursuant to 42 U.S.C. § 405(g) seeking judicial review of

the Commissioner of Social Security’s (“Commissioner”) final decision, which denied

Plaintiff Jaime Lynn Risner’s (“Plaintiff”) claims for disability insurance benefits (“DIB”) and

supplemental security income (“SSI”). The record includes the report and recommendation

(“Report”) of United States Magistrate Judge Jacquelyn D. Austin, which was made in

accordance with 28 U.S.C. § 636 (b)(1)(B) and Local Civil Rule 73.02(B)(2)(a), D.S.C. In

her Report, the Magistrate Judge recommends that the Court affirm the Commissioner’s

final decision. Plaintiff filed objections to the Report, to which the Commissioner filed a

response, and Plaintiff filed a reply to the Commissioner’s response. See 28 U.S.C. §

636(b)(1) (providing that a party may object, in writing, to a Magistrate Judge’s Report

within 14 days after being served a copy). For the reasons stated below, the Court adopts

the Magistrate Judge’s Report and affirms the Commissioner’s final decision denying

benefits.

                                      BACKGROUND

       Plaintiff filed an application for DIB in September of 2015 and an application for SSI
       8:19-cv-00753-BHH            Date Filed 09/15/20          Entry Number 25           Page 2 of 9




in May of 2016, both alleging a disability onset date of August 12, 2015.1 Plaintiff’s claims

were denied initially and upon reconsideration. Plaintiff requested a hearing before an

administrative law judge (“ALJ”), which was held on January 5, 2018. On April 17, 2018,

the ALJ issued a decision denying Plaintiff’s claim. The Appeals Council denied Plaintiff’s

request for review, thereby rendering the ALJ’s decision the Commissioner’s final decision

for purposes of judicial review. Plaintiff filed this action seeking judicial review on March

12, 2019.

                                      STANDARDS OF REVIEW

I.      The Magistrate Judge’s Report

        The Magistrate Judge makes only a recommendation to the Court.                                      The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which a specific objection is made, and the Court may accept, reject, or modify, in whole

or in part, the recommendations of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

II.     Judicial Review of a Final Decision

        The federal judiciary plays a limited role in the administrative scheme as established

by the Social Security Act. Section 405(g) of the Act provides that “[t]he findings of the



        1
         Plaintiff previously filed an application for DIB on September 2, 2010, alleging a disability onset date
of May 14, 2020. The ALJ issued a decision on May 17, 2012, finding that Plaintiff was not under a disability
from May 14, 2020, through May 17, 2012. On May 25 and 30, 2012, Plaintiff filed another application for DIB
and for SSI, respectively, both alleging disability beginning on June 10, 2013. The ALJ issued a decision on
August 11, 2015, the day before the alleged disability onset date in this case, finding that Plaintiff was not
under a disability from June 10, 2013, through August 11, 2015.

                                                       2
     8:19-cv-00753-BHH        Date Filed 09/15/20     Entry Number 25      Page 3 of 9




Commissioner of Social Security, as to any fact, if supported by substantial evidence, shall

be conclusive . . . .” 42 U.S.C. § 405(g). “Consequently, judicial review . . . of a final

decision regarding disability benefits is limited to determining whether the findings are

supported by substantial evidence and whether the correct law was applied.” Walls v.

Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). “Substantial evidence” is defined as:

       evidence which a reasoning mind would accept as sufficient to support a
       particular conclusion. It consists of more than a mere scintilla of evidence
       but may be somewhat less than a preponderance. If there is evidence to
       justify a refusal to direct a verdict were the case before a jury, then there is
       “substantial evidence.”

Shively v. Heckler, 739 F.2d 987, 989 (4th Cir. 1984) (quoting Laws v. Celebrezze, 368

F.2d 640, 642 (4th Cir. 1966)). In assessing whether substantial evidence exists, the

reviewing court should not “undertake to re-weigh conflicting evidence, make credibility

determinations, or substitute [its] judgment for that of” the agency. Mastro v. Apfel, 270

F.3d 171, 176 (4th Cir. 2001) (alteration in original).

                                       DISCUSSION

I.     The Commissioner’s Final Decision

       The Commissioner is charged with determining the existence of a disability. The

Social Security Act, 42 U.S.C. §§ 301-1399, defines “disability” as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months . . . .” 42 U.S.C. §

423(d)(1)(A). This determination involves the following five-step inquiry:

       [The first step is] whether the claimant engaged in substantial gainful
       employment. 20 C.F.R. § 404.1520(b). If not, the analysis continues to


                                              3
     8:19-cv-00753-BHH       Date Filed 09/15/20     Entry Number 25      Page 4 of 9




      determine whether, based upon the medical evidence, the claimant has a
      severe impairment. 20 C.F.R. § 404.1520(c) If the claimed impairment is
      sufficiently severe, the third step considers whether the claimant has an
      impairment that equals or exceeds in severity one or more of the impairments
      listed in Appendix I of the regulations. 20 C.F.R. § 404.1520(d); 20 C.F.R.
      Part 404, subpart P, App. I. If so, the claimant is disabled. If not, the next
      inquiry considers if the impairment prevents the claimant from returning to
      past work. 20 C.F.R. § 404.1520(e); 20 C.F.R. § 404.1545(a) . If the answer
      is in the affirmative, the final consideration looks to whether the impairment
      precludes that claimant from performing other work.

Mastro, 270 F.3d at 177 (citing 20 C.F.R. § 416.920).

      If the claimant fails to establish any of the first four steps, review does not proceed

to the next step. Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1993). The burden of

production and proof remains with the claimant through the fourth step. Then, if the

claimant successfully reaches step five, the burden shifts to the Commissioner to provide

evidence of a significant number of jobs in the national economy that the claimant could

perform, taking into account the claimant’s medical condition, functional limitations,

education, age, and work experience. Walls, 296 F.3d at 290.

      At step one, the ALJ found that Plaintiff had not engaged in substantial gainful

activity since August 12, 2015, the alleged onset date. Next, the ALJ determined that

Plaintiff has the following severe impairments: diabetes mellitus, chronic obstructive

pulmonary disease, obstructive sleep apnea, obesity, degenerative disc disease,

degenerative joint disease of the knees, migraine headaches, bilateral carpal tunnel

syndrome, depression, and anxiety. The ALJ also found that Plaintiff has non-severe

impairments of peripheral neuropathy, gastroesophageal reflux disease, and hypertension.

At step three, the ALJ found that Plaintiff does not have an impairment or combination of

impairments that meet or medically equal the severity of one of the listed impairments in


                                             4
       8:19-cv-00753-BHH       Date Filed 09/15/20    Entry Number 25      Page 5 of 9




20 C.F.R. Part 404, Subpart P, Appendix 1. With regard to Plaintiff’s residual functional

capacity (“RFC”), the ALJ found that Plaintiff could perform sedentary work as defined in

20 C.F.R. §§ 404.1567(a) and 416.967(a) except that Plaintiff can occasionally operate foot

controls; never climb ladders, ropes, or scaffolds; occasionally climb ramps or stairs,

balance, stoop, kneel, crouch, and crawl; frequently handle and finger with the non-

dominant left upper extremity; have occasional exposure to pulmonary irritants but no

exposure to workplace hazards; be limited to simple, routine tasks performed two hours at

a time, no fast-paced production rate, and only simple work-related decision; be exposed

to few, if any, changes in the work setting; and have no interaction with the public and

occasional interaction with coworkers. Based on this RFC, the ALJ determined at step four

that Plaintiff was unable to perform her past relevant work as a customer service

representative, data entry clerk, general office clerk, furniture delivery driver, machine

operator, and general cashier. However, considering Plaintiff’s age, education, work

experience, RFC, and the testimony of a vocation expert, the ALJ found that jobs exist in

significant numbers in the national economy that Plaintiff can perform. Accordingly, the ALJ

found that Plaintiff was not under a disability as defined by the ACT from August 12, 2015,

through the date of the decision.

II.     The Court’s Review

        In this action, Plaintiff asserts that substantial evidence does not support the ALJ’s

decision because the ALJ found migraines and obesity to be severe impairments but failed

to account for any limitations caused by those impairments when determining Plaintiff’s

RFC.

        The Magistrate Judge considered Plaintiff’s claims and ultimately found that the ALJ

                                              5
      8:19-cv-00753-BHH         Date Filed 09/15/20    Entry Number 25      Page 6 of 9




adequately discussed the evidence in the record and addressed each function for which

she found Plaintiff had limitations. The Magistrate Judge quoted extensively from the ALJ’s

decision and noted that the ALJ relied in part on a prior decision that denied Plaintiff’s

application for benefits, which decision was dated August 11, 2015, the day before the

alleged onset date in this action. Specifically, the Magistrate Judge noted that the ALJ

gave great weight to the prior conclusion that Plaintiff could perform less than sedentary

work based on the following severe impairments: chronic obstructive pulmonary disease;

obstructive sleep apnea; diabetes; obesity; depression; and anxiety. (See ECF No. 10-2

at 25.)

          Overall, the Magistrate Judge found that the ALJ sufficiently explained her decision

to permit the Court to track the ALJ’s reasoning, and the Magistrate Judge determined that

Plaintiff failed to direct the Court to any evidence that the ALJ failed to consider or

improperly summarized. With regard to Plaintiff’s migraines, the Magistrate Judge noted

that the ALJ acknowledged Plaintiff’s complaint of frequent migraines, but the ALJ

explained that Plaintiff was able to manage them with medication, citing medical records

showing that Plaintiff was tolerating low doses of Topamax. With respect to the effect of

Plaintiff’s obesity on her orthopedic problems, the Magistrate Judge noted that the ALJ

acknowledged new arthritic conditions but only minimal findings in the medical records to

show the need for additional limitations. The Magistrate Judge explained, “[a]lthough the

ALJ could have expressly stated that she considered Plaintiff’s obesity in assessing her

limitations, she considered the record evidence from treating medical professionals who

were aware of Plaintiff’s obesity and found she had mild changes in range of motion at the

cervical and lumbar spine and mild changes in both the right and left knees.” (ECF No. 17

                                               6
      8:19-cv-00753-BHH        Date Filed 09/15/20     Entry Number 25        Page 7 of 9




at 23.) As such, the Magistrate Judge found any error in that regard to be harmless.

       Plaintiff objects to the Magistrate Judge’s finding of no error in the ALJ’s partial

reliance on the prior decision that found Plaintiff not to be disabled. Plaintiff points out that

the prior decision did not consider migraine headaches to be a severe impairment and

asserts that the ALJ failed to make any findings as to the frequency, severity, and duration

of Plaintiff’s migraines, or how they otherwise affect her ability to work. Likewise, Plaintiff

objects to the Magistrate Judge’s findings regarding the ALJ’s consideration of Plaintiff’s

obesity in light of other severe impairments not found in the prior decision on which the ALJ

partially relied, namely, degenerative disc disease, joint disease of the knees, and bilateral

carpal tunnel syndrome. Plaintiff states:

       As with Risner’s migraine headaches, the ALJ gave great weight to the prior
       ALJ’s findings regarding Risner’s work activities, despite finding new
       impairments that were not considered in the prior ALJ decision. As noted
       above, a finding regarding the limitations Risner’s impairments caused would
       only be entitled to significant weight if the prior determination considered the
       same evidence. As the ALJ found that Risner now has four severe
       impairments that she did not have at the time of the prior decision, the prior
       determination of her limitations is obviously inapplicable.

(ECF No. 18 at 5.)

       After review, the Court is not convinced by Plaintiff’s objections. As the Magistrate

Judge explained, the ALJ gave great weight to the previous decision, which was decided

one day prior to the current alleged onset date, and the ALJ explained that the prior RFC

determination was based on the severe impairments of chronic obstructive pulmonary

disease, obstructive sleep apnea, diabetes, obesity, depression, and anxiety. Although the

ALJ added the severe impairments of migraines, degenerative disc disease, joint disease

of the knees, and bilateral carpal tunnel syndrome, the ALJ explained that “subsequently


                                               7
      8:19-cv-00753-BHH        Date Filed 09/15/20      Entry Number 25       Page 8 of 9




submitted evidence does not indicate a significant progression in symptoms that would

preclude performance of work within the confines of the [prior decision’s] residual functional

capacity.” (ECF No. 10-2 at 24.) As the Magistrate Judge explained, the ALJ clearly

considered Plaintiff’s migraine headaches and her testimony regarding their intensity,

persistence, and limiting effects of her migraines, but the ALJ pointed to medical evidence

indicating that Plaintiff “is able to keep them at bay with medications,” also noting that

Plaintiff was tolerating low doses of Topamax. (Id. at 25.) It is simply not this Court’s role

to second guess the ALJ’s findings in this regard or to reweigh the evidence. The Court

agrees with the Magistrate Judge that substantial evidence supports the ALJ’s

consideration of Plaintiff’s migraine headaches.

       Likewise, with respect to the ALJ’s consideration of Plaintiff’s obesity in light of the

additional severe impairments of degenerative disc disease and joint disease of the knees,

the Court agrees with the Magistrate Judge that, although the ALJ could have been more

specific, the ALJ clearly explained that Plaintiff’s new arthritic conditions were supported

by minimal medical findings and did not warrant additional restrictions in Plaintiff’s RFC

assessment. Moreover, to the extent the ALJ erred by failing to specifically state that she

considered the effect of Plaintiff’s obesity on her new arthritic conditions, it is clear that the

ALJ relied on evidence from treating medical professionals who were aware of Plaintiff’s

obesity and who found that Plaintiff had only mild changes in her range of motion at the

cervical lumbar spine and mild changes in both the right and left knees. Thus, the Court

agrees with the Magistrate Judge that any error in this regard would be harmless. See

Skarbek v. Barnhart, 390 F.3d 500, 504 (7th Cir. 2004) (finding error harmless where the

ALJ did not address the claimant’s obesity but did adopt “the limitations suggested by the

                                                8
       8:19-cv-00753-BHH       Date Filed 09/15/20     Entry Number 25       Page 9 of 9




specialists and reviewing doctors” who were aware of the condition). Finally, the Court

notes that Plaintiff fails to point to any evidence showing that the impact of her obesity on

the new arthritic conditions warrants greater restrictions in her RFC than those found by the

ALJ.

                                       CONCLUSION

        Based on the foregoing, it is ordered that the Magistrate Judge’s Report (ECF No.

17) is adopted in full and specifically incorporated herein; Plaintiff’s objections (ECF No. 18)

are overruled; and the Commissioner’s final decision denying benefits is affirmed.

        IT IS SO ORDERED.

                                                   /s/Bruce H. Hendricks
                                                   The Honorable Bruce Howe Hendricks
                                                   United States District Judge

September 15, 2020
Charleston, South Carolina




                                               9
